May 30, 2008 Putnam Funds Trust One Post Office Square Boston, Massachusetts 02109 Re: Putnam Emerging Markets Equity Fund Ladies and Gentlemen: We are furnishing this opinion in connection with the Registration Statement on Form N-1A (the Registration Statement) filed under the Securities Act of 1933, as amended, by Putnam Funds Trust (the Trust) for the registration of an indefinite number of its shares of beneficial interest (the Shares). The Shares are proposed to be sold pursuant to a Distributors Contract dated August 3, 2007 (the Distributors Contract) between the Trust and Putnam Retail Management Limited Partnership. We have acted as counsel for the Trust since its organization. We are familiar with the action taken by its Trustees to authorize this issuance of the Shares. We have examined its records of Trustee and shareholder action, its Bylaws, and its Agreement and Declaration of Trust on file at the office of the Secretary of The Commonwealth of Massachusetts. We have examined copies of the Registration Statement, in the form filed with the Securities and Exchange Commission, and such other documents as we deem necessary for the purpose of this opinion. We assume that upon sale of the Shares the Trust will receive the net asset value thereof. We are of the opinion, with respect to the series listed on Exhibit A hereto (each a Fund), that the Trust is authorized to issue an unlimited number of Shares of each Fund; and that when the Shares are issued and sold pursuant to the Distributors Contract, they will be validly issued, fully paid and nonassessable by the Trust. The Trust is an entity of the type commonly known as a Massachusetts business trust. Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the Trust.
